DETAILED ACTION
This Office Action is in response to a Non-Final, filed on 06/09/2022. Claims 13-33 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specifications
The Applicant’s Amendment to the Specification that were received on 06/09/2022 are persuasive for correcting the following informalities:
Correcting ¶[0030] to indicate housing as item 40.
 Correcting ¶[0037] to indicate circuit board as item 42.
Correcting ¶[0039] to indicate “wi-fi” module as item 96.
Resolving the use of trademark name “Wi-Fi ®” by providing the required lexicon to indicate “wi-fi” as wire local area network in ¶[0004]. 

The specification objection cited in the last office action (mailed on 03/09/2022) is withdrawn.

Response to Claim Amendments and Remarks
Applicant’s Claim and Specification Amendments (filed on 06/09/2022) with respect to the 112(b) rejection of claims 13, 15, 20, 22, 25, 27, and 30 that was cited in the office action (mailed 03/09/2022) to resolve the indefinite use of trademark name “Wi-Fi ®” is persuasive. The cited claims have been amended to support the required lexicon to indicate “wi-fi” as wire local area network in ¶[0004] in the amended specification. The 112(b) rejection of claims 13, 15, 20, 22, 25, 27, and 30 are withdrawn. 
The 112(b) rejection of claims 14-21 are withdrawn as a result of withdrawing the 112(b) rejection of base independent 13. 
The 112(b) rejection of claims 23-26 are withdrawn as a result of withdrawing the 112(b) rejection of base independent 22. 
The 112(b) rejection of claims 28-31 are withdrawn as a result of withdrawing the 112(b) rejection of base independent 27.

Applicant's Claim Amendments (filed on 06/09/2022) with respect to the 112(b) rejection of independent claim 24 that was cited in the office action (mailed 03/09/2022) is persuasive due to amending the claim to address the indefiniteness due to the confusion with ¶[0037] of the specification, where the amended claim is now supported by ¶[0008]. The 112(b) rejection of claim 24 is withdrawn.

Nevertheless, the previous Notice of Base independent claims 13, 27, and 31 being allowable has been vacated. Applicant’s Claim Amendments and Remarks (filed 06/09/2022) to the rejection of base independent claim 22 and the dependent claims based on 103 rejection are moot in view of new grounds of second Non-Final rejection. 

Claim Objection
The following claims are objected to due to minor informalities:
Claims 32 and 33 has minor typographical errors such as “Wi-fi module” instead of “wi-fi module” to be consistent with the filed amended specification in ¶[0004] (filed 06/09/2022).

	Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 28, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “G3 Series DeviceNet Technical Manual_pages 1-82_Feb 2009” (NPL "G3 Series" hereinafter), as evidenced by Hamm et al. (US 2017/0356475 A1 and Hamm hereinafter).


    PNG
    media_image1.png
    596
    1020
    media_image1.png
    Greyscale


Reproduced Drawing B of NPL “G3 Series DeviceNet Technical Manual_pages 1-82_Feb 2009” page 36


    PNG
    media_image2.png
    520
    878
    media_image2.png
    Greyscale


Reproduced Drawing C of NPL “G3 Series DeviceNet Technical Manual_pages 1-82_Feb 2009” page 39

Regarding claim 27, NPL “G3 Series” discloses a method of reconfiguring a modular electrical fieldbus assembly having a bank of modules mounted adjacent each other (pages 4_36 & items "A", "B" of Reproduced Drawing B is interpreted to show a method where modular electrical fieldbus assembly of pages 4 and 36 has a bank comprised of module "B" {Communication Module} and module "A" {Valve Side Module, as evidenced by Hamm in the abstract and Fig. 1} mounted adjacent to each other), and a bridge member spanning and electrically and mechanically connecting at least two adjacent modules together (page 36  and item "C" of Reproduced Drawing B provides MCM bridge member "C" {Manual Configuration Module} spanning to electrically connecting, and mechanically connecting the two adjacent modules "A" & "B"  together), the method comprising: removing the bridge member from said two adjacent modules (pages 36 & 38 & Reproduced Drawings B-C is interpreted to show where the method comprises removing the MCM bridge member "C" from the two adjacent modules "A" & "B"); and installing a functional module in place of the removed bridge member (page 38 & Reproduced Drawing B & item "D" of Reproduced Drawing C shows where the method installs a functional module "D" {ARM Module} in place of the removed bridge member "C"), the functional module spanning and electrically and mechanically connecting said two adjacent modules together (page 38 & Reproduced Drawing C shows where the method has functional module "D" spanning and electrically and mechanically connecting the two adjacent modules "A" & "B" together), the functional module including at least one non-volatile memory or wi-fi transmitting and receiving device (page 38 & Reproduced Drawing C indicates where the method has functional module "D" include a non-volatile memory).

Regarding claim 28, NPL "G3 Series" discloses the method, wherein: said functional module includes the non-volatile memory (page 38 & Reproduced Drawing C indicates where the method has functional module "D" include a non-volatile memory).

Regarding claim 29, NPL "G3 Series" discloses the method, wherein: said functional module includes an automatic recovery module, and the automatic recovery module includes the non-volatile memory (page 38 & Reproduced Drawing C indicates where the method has functional module "D" be an automatic recovery module that includes non-volatile memory).

Regarding claim 31, NPL "G3 Series" discloses the method, said functional module has a length that is less than or equal to a length of the bridge member (pages 36_38 and Reproduced Drawings B-C to shows where functional module "D" has a length that is equal to a length of bridge member "C").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13, 14, 16, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Carolis et al. (US 2010/0251159 A1 and De Carolis hereinafter), as evidenced by NPL “G3 Series”, in view of NPL “G3 Series”.


    PNG
    media_image3.png
    915
    1274
    media_image3.png
    Greyscale


Reproduced Drawing A of NPL “G3 Series DeviceNet Technical Manual_pages 1-82_Feb 2009” page 39


Regarding claim 13, De Carolis discloses a modular electrical fieldbus assembly (items 16, 40 of Fig. 1 & Reproduced Drawing A and ¶[0032-0035_0042 & 0049] shows and indicates modular electrical fieldbus assembly 16_40 {fieldbus network that comprises main station 16 [indicated in ¶[0034]] connected to substation 40 [indicated in ¶[0034-0035_0042 & 0049]], as evidence by NPL "G3 Series" page 39 Reproduced Drawing A {where Main Fieldbus Valve Manifold is synonymous with item 16; and where the Distributed Sub-Bus Valve Manifold is synonymous with item 40}, through remote station 35}) comprising: a bank of modules mounted adjacent each other, said modules each having an electrical fitting in proximity to each side thereof for electrically connecting two adjacent modules together (item 18 of Figs. 1-2_5 & items 46, 44, 72  of Fig. 4 and ¶[0032-0034_0036-0039_0041-0044 & 0046-0048] shows and indicates that modular electrical fieldbus assembly section 16 of modular electrical fieldbus assembly 16_40 has a bank of modules 18 {I/O modules indicated in ¶[0032-0034_0036_0038-0039_0041-0042 & 0044-0049]} mounted adjacent each other; where modules 18 each have electrical fitting 46 {indicated in ¶[0038-0039_0042-0043 & 0047]} in proximity to side 44 {front face 44 that has electrical fitting 46, indicated in ¶[0037]} and proximity to opposite side 72 {front face 72 that has electrical fitting 46, indicated in ¶[0038]} to electrically connect two adjacent modules 18 together); a bridge member spanning and electrically and mechanically connecting two adjacent modules together (item 20 of Figs. 1-2_5_8 & items 78, 126 of Fig. 8 and ¶[0032_0038_0043-0044_0046-0048] shows and indicates bridge member 20 {bridge clips}  spanning to electrically connecting, through electrical fittings 78 {indicated in ¶[0043]}, and mechanically connecting, through fasteners 126 {indicated in ¶[0044]}, two adjacent modules 18 together in the modular electrical fieldbus assembly section 16); and a functional module spanning and electrically and mechanically connecting two adjacent modules together (items 39, 126, 18 of Fig. 1 & item 46 of Fig. 4 and ¶[0035_0045 & 0049] shows and indicates that modular electrical fieldbus assembly section 40 of modular electrical fieldbus assembly 16_40  has functional module 2nd-18_40 {2nd I/O module 18 mounted at substation 40, indicated in ¶[0049]} spanning to electrically connecting, through electrical fittings that mate with electrical fitting 46 of bridge20, and mechanically connecting, through fasteners 126 {indicated in ¶[0045]}, adjacent module 39 {communication module, indicated in ¶[0035]} and module 3rd-18_40 {3rd I/O module 18 mounted at substation 40, indicated in ¶[0049]} together); and wherein said functional module has a length that is equal to a length of said bridge member (Fig. 1 and ¶[0032_0034_0038-0039_0043-0048] shows where functional module 2nd-18_40  has a length that is equal to a length of bridge member 20).
De Carolis discloses the claimed invention except wherein said functional module comprises at least one non-volatile memory or Wi-Fi transmitting and receiving device.
NPL "G3 Series" discloses wherein said functional module comprises a non-volatile memory (pages 20_23-29_39_62 shows and indicates where functional module 2nd I/O_Valve-Manifold {2nd I/O module in the Distributed Sub-Bus Valve Manifold shown on page 39} comprises non-volatile memory {incorporated memory to the G3 Graphics Display [indicated on pages 20 and 23-29], where the memory is non-volatile memory [indicated on page 62]; therefore, the modular electrical fieldbus assembly of De Carolis will have a functional module comprising at least non-volatile memory by incorporating the functional module 2nd I/O_Valve-Manifold with non-volatile memory of NPL "G3 Series" into the functional module 2nd_18_40 that comprises the functional module of De Carolis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein said functional module comprises a non-volatile memory into the structure of De Carolis. One would have been motivated in the modular electrical fieldbus assembly of De Carolis and have the functional module be comprised of a non-volatile memory in order to store data that is displayed during the set-up settings of the I/O module that is the functional module, as indicated by NPL "G3 Series" on pages 20 and 23-29, in the modular electrical fieldbus assembly of De Carolis.

Regarding claim 14, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: said functional module has a plurality of complementary electrical fittings for fitting with electrical fittings of only said two adjacent modules and for mechanically connecting said two adjacent modules together (De Carolis: items 42, 60 of Fig. 4 & Fig. 2 and ¶[0037-0038_0043-0044 & 0046-0048]] shows and indicates where functional module 2nd-18_40 has a plurality of electrical fittings 46 within complementary fittings 42 and 60 {interlocking extension 42 [indicated in ¶[0037-0038_0043-0044 & 0046-0048]] and interlocking extension 60 [indicated in ¶[0038_0043-0044 & 0046-0048]]} for fitting electrical fittings 46 with two adjacent modules 32 & 31 and for mechanically connecting through fasteners 126 of the two adjacent modules 32 & 31 together).

Regarding claim 16, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: each module has one side with a first extension and an opposite side with another extension that has a cavity that interlocks with the first extension; and said functional module is disposed and aligned directly in front of the two adjacent modules and the interlocking extensions and interlocking cavity and secured thereto to mechanically connect said two adjacent modules together (De Carolis: item 70 of Figs. 2_4 & items 42, 60 of Fig. 4 & Figs. 2-3 and ¶[0037-0038_0043-0044 & 0046-0048]] shows and indicates where each module 18 of modular electrical fieldbus assembly section 16 of modular electrical fieldbus assembly 16_40 has one side 44 {front face indicated in ¶[0037]} with a first extension 42 and an opposite side 72 {front face indicated in ¶[0038]} with another extension 60 {interlocking extension 60 [indicated in ¶[0038_0043-0044 & 0046-0048]]} that has cavity 70 that interlocks with the first extension 42 {interlocking extension 42 [indicated in ¶[0037-0038_0043-0044 & 0046-0048]]} that has cavity 70 {indicated in ¶[0038 & 0047-0048]}; and where functional module 2nd-18_40  of modular electrical fieldbus assembly section 40 of modular electrical fieldbus assembly 16_40 is disposed and aligned in front of two adjacent modules 3rd-18_40 & 39 and the interlocking extensions 42 & 60 and interlocking cavity 70 and secured to mechanically connect the two adjacent modules 3rd-18_40 & 39 together).

Regarding claim 17, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: said first extension and said another extension of each module includes recessed front faces with respect to a main face of each module; said electrical fittings are housed within said extensions and are interposed laterally between two main faces of two adjacent modules; and said functional module is disposed in a gap directly in front of the recessed front faces between the main faces of said two adjacent modules to mechanically connect and affix to both of said two adjacent modules and positioned directly in front of said recessed front faces of said extensions (De Carolis: item 24 of Fig. 4 & Figs. 2-3_6 and ¶[0037-0038_0043-0044 & 0046-0048]] shows and indicates where in the modular electrical fieldbus assembly section 16 of modular electrical fieldbus assembly 16_40 has each module 18 that has first extension 42 {interlocking extension indicated in ¶[0037-0038_0043-0044 & 0046-0048]} and another extension 60 {interlocking extension indicated in ¶0038_0043-0044 & 0046-0048]} of that includes recessed front faces 44 & 72 {front face 44 of extension 42 indicated in ¶[0037], and front face 72 of extension 60 indicated in ¶[0038]} with respect to a main face 24 {indicated in ¶[0036-0038]} of each module 18; and where electrical fittings 46 are housed within extensions 42 & 60 shown in Fig. 6 and are interposed laterally between the two main faces of two adjacent modules 18; and where modular electrical fieldbus assembly section 40 of modular electrical fieldbus assembly 16_40  has functional module 2nd-18_40 that is disposed in a gap directly in front of the recessed front faces 44 & 72 between the main faces of the two adjacent modules 3rd-18_40 & 39 to mechanically connect and affix to both of the two adjacent modules 3rd-18_40 & 39 and positioned directly in front of recessed front faces 44 & 72 of extensions 42 & 60).

Regarding claim 18, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: said functional module includes the non-volatile memory (De Carolis: Figs. 1-4 and ¶[0034_0037-0039 & 0043-0048] shows and indicates where modular electrical fieldbus assembly section 40 of modular electrical fieldbus assembly 16_40 has functional module 2nd-18_40; NPL "G3 Series": pages 20_23-29_39_62 shows and indicates where functional module 2nd I/O_Valve-Manifold comprises non-volatile memory).

Regarding claim 21, modified De Carolis discloses a modular electrical fieldbus assembly, further comprising: a DIN rail, wherein the bank of modules are connected to the DIN rail and the functional module is not connected to the DIN rail (De Carolis: item 28 of Fig. 1 and ¶[0033] is understood to show where modular electrical fieldbus assembly section 16 of modular electrical fieldbus assembly 16_40 is connected to an available DIN rail on mounting surface 28; and where modular electrical fieldbus assembly section 40 of modular electrical fieldbus assembly 16_40 is not connected to a DIN rail).

Claims 22, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over De Carolis, in view of Kalyvas (US 2016/0173970 A1 and Kalyvas hereinafter).
Regarding claim 13, De Carolis discloses a modular electrical fieldbus assembly (item 16 of Fig. 1 and ¶[0034] shows and indicates modular electrical fieldbus assembly 16 {fieldbus network that comprises main station 16}) comprising: a first module and a second module juxtaposed against each other and having opposing sides with complementary shaped sections to interlock together along a plane (items 30, 18 of Figs. 1-2 & items 42, 60, 44, 72 of Fig. 4 and ¶[0032-0039_0041-0049_0057 & 0060] shows and indicates that modular electrical fieldbus assembly 16  has first module 18 {I/O module, indicated in ¶[0032-0034_0036_0038-0039_0041-0042 & 0044-0049]} and second module module 30 {communication module, indicated in ¶[0032-0034_0039_0057 & 0060]} that are juxtaposed against each other and has side 44 {front face 44, indicated in ¶[0037]} opposing side 72 {front face 72, indicated in ¶[0037]} with complementary shaped sections 60_72 & 42_44 to interlock together through interlocking extension 60 {indicated in ¶[0038_0043-0044 & 0046-0048]]} on side 72 and interlocking extension 42 {indicated in ¶[0037-0038_0043-0044 & 0046-0048]} on side 44 along a plane shown in Fig. 1); a modular member mountable on said first and second modules directly in front of said complementary shaped sections to fasten and connect said modules together in a direction perpendicular to said plane (items 20, 126 of Fig. 1 & item 20 of Figs. 2_5_8 & item 46 of Fig. 4 and ¶[0032_0038_0043-0048] shows and indicates that modular electrical fieldbus assembly 16 has module member 20-clip {bridge clips, indicated in ¶[0032_0038_0043-0044_0046-0048]} mountable on the first module 18 and second module 30 directly in front of the complementary shaped sections 60_72 & 42_44 to fasten though fasteners 126 {indicated in ¶[0044-0045]} and connect modules 18 & 30 together in a direction perpendicular to the plane); said modules and said modular member having complementary electrical fittings to electrically connect modules together through said modular member (items 46, 44, 60  of Fig. 4 & & item 78 of Fig. 8 & Figs. 1_3 and ¶[0032-0034_0036-0039_0041-0044 & 0046-0048] shows and indicates where modules 18 & 30 and modular member 20-clip has electrical fittings 78 {indicated in ¶[0043]} to complement electrical fittings 46 {indicated in ¶[0038-0039_0042-0043 & 0047]} in extension 60 {indicated in ¶[0038_0043-0044 & 0046-0048]} and extension 42 {indicated in ¶[0037-0038_0043-0044 & 0046-0048]} of first module 18 and second module 30 to electrically connect first modules 18 and second module 30 together through modular member 20-clip); and said modular member operably connected to said complementary electrical fittings (Figs. 1_3-4 and ¶[0032-0034_0036-0039_0041-0044 & 0046-0048] shows and indicates where modular member 20-clip is operably connected to complementary electrical fittings 46).
De Carolis discloses the claimed invention except wherein said functional modular member including at least one non- volatile memory or wireless gateway.
Kalyvas discloses wherein said functional modular member includes a non-volatile memory (items 4, 12 of Fig. 5D and ¶[0043] is interpreted to show and indicate where functional modular member 4 {clip} includes non-volatile memory 12 {flash memory}; therefore, the modular electrical fieldbus assembly of De Carolis will have a functional modular member include at least non-volatile memory by incorporating the functional clip module with non-volatile memory of Kalyvas into the modular member of De Carolis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein said functional modular member includes a non-volatile memory into the structure of De Carolis. One would have been motivated in the modular electrical fieldbus assembly of De Carolis and have the functional modular member include a non-volatile memory in order to store data generated during the operation of the modular member, as indicated by Kalyvas in ¶[0043], in the modular electrical fieldbus assembly of De Carolis.
In addition, the reference of Kalyvas is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Kalyvas addresses the problem faced by the Applicant, namely to provide a functional modular member with non-volatile memory. See MPEP § 2141.01(a)I.
Additionally, though De Carolis discloses the claimed invention except for the structure of functional modular member with non-volatile memory.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the to have a non-volatile memory comprised in a functional modular member, as shown by Kalyvas. Therefore, it would have been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Additionally, De Carolis does not have the structure of a functional modular member with non-volatile memory. However, Kalyvas does provide the structure of a functional modular member with non-volatile memory. Therefore, the rational to combine is reasoned by having the structure of a functional modular member with non-volatile memory to modify the structure of De Carolis. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144).

Regarding claim 23, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: said functional modular member includes the non-volatile memory (De Carolis: Figs. 1-4 and ¶[0032_0038_0043-0044_0046-0048] shows and indicates where modular electrical fieldbus assembly 16 has modular member 20-clip; Kalyvas: Fig. 5D and ¶[0043] shows and indicates where functional modular member 4 comprises non-volatile memory 12).

Regarding claim 26, modified De Carolis discloses a modular electrical fieldbus assembly, wherein: the first and second modules have side extensions with recessed front faces with respect to a main face of each module; said side extensions house electrical fittings that are interposed between the main faces of the first and second modules; and said functional modular member is disposed in a gap in front of the recessed front faces between the main faces of the first and second modules to mechanically connect and affix to both of the first and second modules (De Carolis: items 70, 24 of Fig. 4 & item 19 of Fig. 6 & Figs. 1-2_5-8 and ¶[0036-0039 _0042-0044 & 0046-0048] shows and indicates where first module 18 has side extension 42 with recessed front face 44  and second module 30 has side extension 60 with recessed front face 72, where side extensions 42 & 60 are recessed in the respected cavities 70 {indicated in ¶[0038 & 0047-0048]} with respect to the main face 24 {indicated in ¶[0036-0038]} of each of the first module 18 & second module 30; and where side extensions 42 & 60 houses electrical fittings 46 through housing 19  {indicated in ¶[0036-0041]} that are interposed between main faces 24 of the first module 18 and second module 30; and where modular member 20-clip is disposed in the gap in front of the recessed front faces 44 & 72 between the main faces 24 of the first module 18 and second module 30 to mechanically connect through fastener 126 {indicated in ¶[0044-0045]} and affix to both of first module 18 and second module 30; Kalyvas: Fig. 5D and ¶[0043] is interpreted to show and indicate functional modular member 4).

Allowable Subject Matter
Base independent claim 32 and claim 33 would be allowable if rewritten to overcome the claim objection, set forth in this Office action.
Claims 15, 19-20, 24-25, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional module has a wireless gateway operably mounted therein and operably connected to said complementary electrical fittings for receiving electrical communication therefrom and wirelessly transmitting said electrical communication to a remote receiving device and for transmitting electrical communication to said complementary electrical fittings received from a remote wireless transmitting device, the wireless gateway including said wi-fi transmitting and receiving device..
Regarding claim 19, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional module includes an automatic recovery module, and the automatic recovery module includes the non-volatile memory.
Regarding claim 20, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional module includes the wi-fi transmitting and receiving device.
Regarding claim 24, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional modular member includes an automatic recovery module, and the automatic recovery module includes the non-volatile memory.
Regarding claim 25, the primary reason for allowance is due to a modular electrical fieldbus assembly, wherein: said functional modular member includes the wireless gateway.
Regarding claim 30, the primary reason for allowance is due to a method of reconfiguring a modular electrical fieldbus assembly, wherein: said functional module includes the wi-fi transmitting and receiving device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847